[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-1954

                        UNITED STATES,

                          Appellee,

                              v.

                        MICHAEL KOHN,
                 a/k/a Carlos Santiago Reyes,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jose Antonio Fuste, U.S. District Judge]

                            Before

                    Lynch, Circuit Judge,
               Bownes, Senior Circuit Judge,
                 and Lipez, Circuit Judge.

   Michael Kohn on brief pro se.
   Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,
Assistant United States Attorney, and Edna C. Rosario-Munoz,
Assistant United States Attorney, on brief for appellee.

MAY 26, 1999

          Per Curiam.  After carefully considering the briefs
and record on appeal, we affirm the order below.  Subpoenas may
not be used as vehicles for discovery.  United States v. Nixon,
418 U.S. 683, 698 (1974); Bowman Dairy Company v. United
States, 341 U.S. 214, 218 (1951).  Like other orders, they may
not be issued except in the context of some proceeding or
investigation which brings the matter legitimately before the
court.  In the Matter of Providence Journal Company, 820 F.2d
1342, 1347 (1st Cir. 1986).
          Affirmed.  Loc. R. 27.1.